DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

The proposed amendment does not appear to overcome the rejections under 103 over Calve (US Pat. 5,173,527) alone, or when taken with newly cited Campbell et al. (J. Adhesion 1985, Vol. 18, 301-314).
Considering Claim 1:  The instant claims are product by process claims.   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  The amount of lignin in the precursor solution does not limit the amount of lignin, alkali, or water in the final product, as the amount can be varied by the addition of any amount of additional recited and unrecited components of the adhesive.  
	Alternatively, Campbell et al. teaches lignin solutions in alkali at 35% solids (pg. 310) and 10% alkali (pg. 308).  Calve and Campbell et al. are analogous art as they are directed towards the same field of endeavor, namely lignin-phenol formaldehyde adhesives.  It would have been obvious to a person having ordinary skill in the art to have used the solids content of Campbell et al. in the adhesive of Calve, and the motivation to do so would have been, as Campbell et al. suggests, the solids content is suitable for an adhesive formulation.
Considering Claim 8:  Campbell et al. teaches lignin solutions in alkali at 35% solids (pg. 310) and 10% alkali (pg. 308).  Calve and Campbell et al. are analogous art as they are directed towards the same field of endeavor, namely lignin-phenol formaldehyde adhesives.  It would have been obvious to a person having ordinary skill in the art to have used the solids content of Campbell et al. in the adhesive of Calve, and the motivation to do so would have been, as Campbell et al. suggests, the solids content is suitable for an adhesive formulation.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the claimed range is critical is not persuasive.  The original specification provides no data directed towards the claimed range that would establish the criticality to the product or process claimed.  The sections cited by the applicant do not discuss the criticality of the claimed range, and there is no evidence of record that the claimed range is outside the conventional range for lignin solutions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767